UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1343



MANG CHRISTIAN NGEMBUS,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-087-883)


Submitted:   September 17, 2004           Decided:   October 26, 2004


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mang Christian Ngembus, Petitioner Pro Se. Emily Anne Radford,
Keith Ian Bernstein, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mang Christian Ngembus, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)     dismissing     his    appeal    from    the    immigration

judge’s denial of asylum, withholding of removal, and protection

under the Convention Against Torture.

              Ngembus challenges the immigration judge’s finding that

his asylum application was untimely because he failed to show by

clear and convincing evidence that he filed his application within

one year of the date of his arrival in the United States.                      See 8

U.S.C.    §    1158(a)(2)(B)     (2000).       We   conclude     that     we    lack

jurisdiction to review this claim pursuant to 8 U.S.C. § 1158(a)(3)

(2000).       See Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th Cir.

2004) (collecting cases). Given this jurisdictional bar, we cannot

review the underlying merits of Ngembus’s asylum claim.

              While we lack jurisdiction to consider the immigration

judge’s denial of Ngembus’s asylum claim, we retain jurisdiction to

consider the denial of his requests for withholding of removal and

protection under the Convention Against Torture.                      See 8 C.F.R.

§ 1208.4(a) (2004).           “To qualify for withholding of removal, a

petitioner      must   show    that   he   faces    a   clear   probability       of

persecution because of his race, religion, nationality, membership

in a particular social group, or political opinion.”                  Rusu v. INS,

296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467


                                      - 2 -
U.S. 407, 430 (1984)).     To qualify for protection under the

Convention Against Torture, a petitioner bears the burden of proof

of demonstrating that “it is more likely than not that he . . .

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2004).      Based on our review of the

record, we find that Ngembus has failed to meet these standards.

          Accordingly, we deny Ngembus’s petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -